     Case 3:19-cv-00087-DHB-BKE Document 48 Filed 12/02/20 Page 1 of 13


                       IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                     DUBLIN DIVISION

DARRELL D. KILLENS,                             )
                                                )
              Plaintiff,                        )
                                                )
       v.                                       )          CV 319-087
                                                )
CPT. SID ANDREWS; LT. BARRANTINE;               )
and SGT. DANIELS,                               )
                                                )
              Defendants.                       )


            MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION


       Plaintiff, a pre-trial detainee at Dodge County Jail (“DCJ”) in Eastman, Georgia,

brought this case pursuant to 42 U.S.C. § 1983. Before the Court is Defendants’ unopposed

motion for judgment on the pleadings, (doc. no. 36), which the Court REPORTS and

RECOMMENDS be GRANTED IN PART and DENIED IN PART.

I.     BACKGROUND

       Plaintiff alleges the following facts in his amended complaint. On March 12, 2019,

Sheriff Chris Steverson transferred Plaintiff from Telfair County Jail (“TCJ”) to DCJ, and claims

the transfer was retaliation for him “filing grievances and a newspaper write-up on TCJ living

conditions.” (Doc. no. 27, p. 12.) In April 2019, Plaintiff requested law library access “or any

form of [available] law references” from Captain Andrews at DCJ. (Id.) On April 4, 2019,

Captain Andrews responded, “I don’t have to provide a law library.” (Id.) Plaintiff continued to

make the same request, but Captain Andrews denied him every time. (Id. at 13.) Plaintiff

alleges Captain Andrews’ denial of a law library and deprivation of any and all legal resources
      Case 3:19-cv-00087-DHB-BKE Document 48 Filed 12/02/20 Page 2 of 13


has impeded his prosecution of a civil case in state court, where Plaintiff has been ordered to

forfeit property. (Id. at 13, 18-27.) Plaintiff also alleges the denial of access to legal materials

hindered his ability to respond to “motions, defenses, and objections” in Killens v. Steverson,

CV 319-027 (S.D. Ga. Apr. 8, 2019) (hereinafter “CV 319-027”). (Id. at 13.)

       On May 6, 2019, Plaintiff waited in the recreation yard at DCJ to speak with Captain

Andrews. (Id. at 15, 17.) Captain Andrews arrived with Lieutenant Barrantine, Sergeant

Daniels, and four to six other deputies, each with their hands on their tasers. (Id.) Defendants

Andrews, Barrantine, and Daniels pointed their tasers at Plaintiff and were ready to shoot. (Id.)

They gave Plaintiff verbal commands to get on his knees. (Id.) Plaintiff stepped over a water

puddle and attempted to kneel with his hands behind his head, but Captain Andrews fired his

taser at Plaintiff. (Id. at 16-17.) Plaintiff’s body locked up as he went to the ground, and roughly

two minutes later, Sergeant Daniels shot Plaintiff with his taser. (Id.) Sergeant King then cuffed

Plaintiff and took him to “D-Pod.” (Id. at 17.)

       After Sergeant Daniels tased him, Plaintiff was lightheaded and dizzy and believed his

blood pressure was abnormal. (Id. at 16.)         A doctor previously diagnosed Plaintiff with

hypertension, which Plaintiff alleges can result in “blinking out,” strokes, and seizures. (Id.)

Plaintiff told Captain Andrews he was lightheaded and dizzy, and he requested medical care

from Captain Andrews because of these symptoms. (Id.) Captain Andrews cursed, showed

wanton behavior, and disregarded his duties as jail administrator. (Id.) Plaintiff passed out for

an unknown time and suffered severe headaches, dizziness, and lightheadedness. (Id. at 17.)

       Later that same day, Captain Andrews and Sheriff Sheffield transferred Plaintiff to

Laurens County Jail (“LCJ”), which hindered Plaintiff’s ability to obtain evidence, write

                                                  2
      Case 3:19-cv-00087-DHB-BKE Document 48 Filed 12/02/20 Page 3 of 13


grievances, and discover the names of inmates and other officers who witnessed the tasing

incident. (Id. at 14.) While being moved from the rec yard to “D-Pod”, Plaintiff told Captain

Andrews and Sergeant Daniels he would file grievances for using excessive force against him

and not giving Plaintiff medical care. (Id.) Plaintiff also stated he would file a grievance against

Captain Andrews for “his wanton behavior.” (Id.) Once Plaintiff was placed in a cell at D-Pod,

Captain Andrews told Plaintiff he would make Plaintiff disappear if he kept running his mouth.

(Id. at 15.) Two hours later, Plaintiff was transferred to LCJ for six months, where he lost

contact with witnesses and officers and visitation with family. (Id.) For relief, Plaintiff requests

$100,000 in compensatory damages and $200,000 in punitive damages. (Id. at 5.)

II.    DISCUSSION

       In their motion for judgment on the pleadings, Defendants contend (1) the excessive

force claims arising out of the tasing should be dismissed because Plaintiff refused to comply

with Defendants’ orders; (2) the related failure to intervene claim should be dismissed for the

same reason; (3) Plaintiff fails to state a First Amendment retaliatory transfer claim against

Defendant Andrews because Plaintiff’s threats to file grievances does not amount to

constitutionally protected speech; (4) Captain Andrews and Sergeant Daniels are entitled to

qualified immunity; and (5) Plaintiff is not entitled to compensatory or punitive damages

under 42 U.S.C. § 1997e(e). (Doc. no. 36.) Plaintiff did not respond to Defendants’ motion

for judgment on the pleadings. As explained below, Plaintiff’s claims for retaliation against

Captain Andrews and failure to intervene against Lieutenant Barrantine should be dismissed

for failure to state a claim upon which relief may be granted, while Plaintiff’s claims for

excessive force should procced.

                                                 3
     Case 3:19-cv-00087-DHB-BKE Document 48 Filed 12/02/20 Page 4 of 13


       A.     The Legal Framework

       “Judgment on the pleadings is appropriate where there are no material facts in dispute

and the moving party is entitled to judgment as a matter of law.” Perez v. Wells Fargo N.A.,

774 F.3d 1329, 1335 (11th Cir. 2014) (internal quotation omitted). “We accept as true all

material facts alleged in the non-moving party’s pleadings, and we view those facts in the light

most favorable to the non-moving party.” Id. As a motion for judgment on the pleadings

under 12(c) and a motion to dismiss under 12(b)(6) are almost identical in form and relief,

courts apply the same legal standard in assessing both motions.                   See Mobile

Telecommunications Techs., LLC v. United Parcel Serv., Inc., 173 F. Supp. 3d 1324, 1327

(N.D. Ga. 2016) (“The legal standard for assessing a motion for judgment on the pleadings is

the same as the standard for a motion to dismiss under Rule 12(b)(6).”) (citing Hawthorne v.

Mac Adjustment, Inc., 140 F.3d 1367, 1370 (11th Cir. 1998)).

       Under the Rule 12(b)(6) standard, the court tests the legal sufficiency of the amended

complaint, not whether the plaintiff will ultimately prevail on the merits. Adinolfe v. United

Tech. Corp., 768 F.3d 1161, 1168 (11th Cir. 2014). To avoid dismissal for failure to state a

claim upon which relief can be granted, the allegations in the amended complaint must “state a

claim for relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007). “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). That is, “[f]actual allegations must be

enough to raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555.

While Rule 8(a) of the Federal Rules of Civil Procedure does not require detailed factual

                                               4
      Case 3:19-cv-00087-DHB-BKE Document 48 Filed 12/02/20 Page 5 of 13


allegations, “it demands more than an unadorned, the defendant unlawfully-harmed-me

accusation.” Iqbal, 556 U.S. at 678. An amended complaint is insufficient if it “offers ‘labels

and conclusions’ or ‘a formulaic recitation of the elements of a cause of action,’” or if it

“tenders ‘naked assertions’ devoid of ‘further factual enhancement.’” Id. (quoting Twombly,

550 U.S. at 555, 557). In short, the amended complaint must provide a “‘plain statement’

possess[ing] enough heft to ‘sho[w] that the pleader is entitled to relief.’” Twombly, 550 U.S.

at 557 (quoting Fed. R. Civ. P. 8(a)(2)).

       Finally, the court affords a liberal construction to a pro se litigant’s pleadings, holding

them to a more lenient standard than those drafted by an attorney. Erickson v. Pardus, 551

U.S. 89, 94 (2007) (per curiam); Haines v. Kerner, 404 U.S. 519, 520 (1972). However, this

liberal construction does not mean that the court has a duty to re-write the amended complaint.

Snow v. DirecTV, Inc., 450 F.3d 1314, 1320 (11th Cir. 2006).

       B.      Plaintiff States a Valid Excessive Force Claim

        “The Eighth Amendment’s proscription of cruel and unusual punishments also

governs prison officials’ use of force against convicted inmates.” Campbell v. Sikes, 169

F.3d 1353, 1374 (11th Cir. 1999).1 To state an excessive force claim, Plaintiff must satisfy

both an objective and subjective component. Farmer v. Brennan, 511 U.S. 825, 834 (1994).

       Objectively, Plaintiff must show that he suffered a “sufficiently serious” deprivation

harmful enough to establish a constitutional violation. Id. De minimis uses of physical force



       1
        The Fourteenth Amendment Due Process Clause, rather than the prohibition on cruel
and unusual punishment found in the Eighth Amendment, governs pre-trial detainee claims;
however, the nomenclature need not delay the Court because the standards are the same.
Goebert v. Lee County, 510 F.3d 1312, 1326 (11th Cir. 2007).
                                             5
     Case 3:19-cv-00087-DHB-BKE Document 48 Filed 12/02/20 Page 6 of 13


are beyond constitutional recognition, provided that the use of force is not of a sort

“repugnant to the conscience of mankind.” Hudson v. McMillian, 503 U.S. 1, 9-10 (1992).

Accordingly, not “every malevolent touch by a prison guard gives rise to a federal cause of

action,” even if it “may later seem unnecessary in the peace of a judge’s chambers . . . .” Id.

at 9 (citation omitted). However, because injury and force are imperfectly correlated and it is

the force used that counts, an inmate “who is gratuitously beaten by guards does not lose his

ability to pursue an excessive force claim merely because he has the good fortune to escape

without serious injury.” Wilkins v. Gaddy, 559 U.S. 34, 38 (2010).

       Subjectively, Plaintiff must show that the actions taken involved the unnecessary and

wanton infliction of pain. See Whitley v. Albers, 475 U.S. 312, 319 (1986). That is,

       [F]orce does not violate the Eighth Amendment merely because it is
       unreasonable or unnecessary: “The infliction of pain in the course of a prison
       security measure . . . does not amount to cruel and unusual punishment simply
       because it may appear in retrospect that the degree of force authorized or
       applied for security purposes was unreasonable, and hence unnecessary in the
       strict sense.”

Campbell, 169 F.3d at 1374 (quoting Whitley, 475 U.S. at 319). Rather, the Court must

consider “‘whether force was applied in a good-faith effort to maintain or restore discipline,

or maliciously and sadistically to cause harm.’” Harris v. Chapman, 97 F.3d 499, 505 (11th

Cir. 1996) (quoting Hudson, 503 U.S. at 7).

       Because the subjective component is contextual, courts consider the following

factors: (1) extent of injury, (2) need for application of force, (3) relationship between need

and amount of force used, (4) threat reasonably perceived by the responsible officials, and

(5) any efforts made to temper the severity of a forceful response. Hudson, 503 U.S. at 7;

Campbell, 169 F.3d at 1375. Any action taken should be viewed in light of the wide-ranging
                                           6
      Case 3:19-cv-00087-DHB-BKE Document 48 Filed 12/02/20 Page 7 of 13


deference accorded prison officials acting to preserve discipline and institutional security.

Hudson, 503 U.S. at 6; Fennell v. Gilstrap, 559 F.3d 1212, 1217 (11th Cir. 2009) (per

curiam). For example, use of an appropriate degree of force to compel compliance with a

valid order is justified. Brown v. Smith, 813 F.2d 1187, 1189 (11th Cir. 1987); see also Ort

v. White, 813 F.2d 318, 325 (11th Cir. 1987) (evaluating excessive force claim requires

consideration of whether immediate coercive measures were taken “in a good faith effort to

restore order or prevent a disturbance, and if the force used was reasonable in relation to the

threat of harm or disorder apparent at the time.”).

       Liberally construing Plaintiff’s pro se amended complaint, Plaintiff properly states an

Eighth Amendment excessive force claim against Defendants Andrews and Daniels for

tasing him in the recreational yard. See Erickson, 551 U.S. at 94 (requiring liberal construction

of pro se pleadings); Haines, 404 U.S. at 520 (same). Indeed, Plaintiff alleges Defendant

Andrews tased him while he had his hands behind his head and was beginning to kneel in

compliance with officer orders, and he alleges Defendant Daniels tased him while he was lying

on the ground and unable to move due to the first tasing.

       Defendants argue Plaintiff’s failure to comply with instructions permitted the use of

force, citing in support Eleventh Circuit decisions granting summary judgment to officers where

the evidence showed force was justified because the inmates refused to comply with officer

orders and acted aggressively. See Tate v. Rockford, 497 F. App’x 921, 924 (11th Cir. 2012)

(finding correction officer’s push of inmate whose “threats, coupled with refusal to obey

[officer’s] commands to be quiet and move away from gate” reasonable); Cockrell v. Sparks,

510 F.3d 1307, 1311 (11th Cir. 2007) (finding deputy’s shove of drunk and boisterous

                                                7
     Case 3:19-cv-00087-DHB-BKE Document 48 Filed 12/02/20 Page 8 of 13


inmate creating disturbance reasonable); Bennett v. Parker, 898 F.2d 1530, 1533 (11th Cir.

1990) (finding grabbing prisoner’s throat reasonable measure of force in response to inmate

creating disturbance by failing to follow instructions and shouting obscenities). Here, in

contrast, Plaintiff alleges he was complying with orders but Defendants Andrews and

Daniels tased him anyway, which successfully pleads a claim for excessive force.

       C.     Plaintiff Fails to State A Valid Claim for Failure to Intervene

       “[A]n officer can be held liable under 42 U.S.C. § 1983 for failing to intervene when

a fellow officer uses excessive force if he or she ‘is present at the scene’ and ‘fails to take

reasonable steps to protect the victim.’” Militello v. Sheriff of Broward Sheriff’s Office, 684

F. App’x 809, 813 (11th Cir. 2017) (quoting Skrtich v. Thornton, 280 F.3d 1295, 1302 (11th

Cir. 2002)). In order to be held liable, “an observing officer must have both the opportunity

to intervene and be in a position to intervene and yet fail to do so.” Johnson v. White, 725 F.

App’x 868, 878 (11th Cir. 2018).

       Defendant Barrantine argues Plaintiff has not shown he had the opportunity to

intervene because the amended complaint does not allege he had sufficient time to intervene

or was in a position to see Plaintiff being tased.      The Court agrees. Plaintiff alleges

Defendant Andrews tased him first, and two minutes later Defendant Daniels tased him. The

amended complaint does not allege facts from which one can reasonably infer Defendant

Barrantine had any advance knowledge of either officer’s intentions. Without such advance

knowledge, Defendant Barrantine had no opportunity to object or intervene. In stark contrast

to an ongoing physical assault, a tasing incident, such as the one described by Plaintiff,

occurs almost instantaneously, without warning, and with no opportunity for intervention.

                                              8
     Case 3:19-cv-00087-DHB-BKE Document 48 Filed 12/02/20 Page 9 of 13


       D.     Plaintiff Fails to State a Valid Claim for Retaliatory Transfer

       Plaintiff maintains Defendants retaliated against him by transferring him to LCJ after

Plaintiff threatened to file a grievance. “The First Amendment forbids prison officials from

retaliating against prisoners for exercising the right of free speech.” Smith v. Crews, 738 F.

App’x 981 (11th Cir. 2018). Under the First Amendment, jail officials may not retaliate

against pre-trial detainees for filing lawsuits or administrative grievances. See Jacoby v.

Baldwin Cnty., 666 F. App’x 759, 762-63 (11th Cir. 2016) (discussing elements of pre-trial

detainee retaliatory transfer claim under the First Amendment).

       To prevail on a retaliation claim, an inmate must show that (1) he engaged in
       speech or conduct protected by the Constitution; (2) the defendant took action
       of such a nature that it ‘would likely deter a person of ordinary firmness’ from
       exercising that right; and (3) a causal connection exists between the protected
       activity and the retaliatory action.

Id. at 762 (quoting Bennett v. Hendrix, 423 F.3d 1247, 1254 (11th Cir. 2005)); see also

Douglas v. Yates, 535 F.3d 1316, 1321 (11th Cir. 2008).

       Additionally, an amended complaint must contain enough facts to state a claim of

retaliation that is plausible on its face. Douglas, 535 F.3d at 1321 (citing Twombly, 550 U.S.

at 554). A pre-trial detainee may state a cognizable § 1983 claim by alleging the actions of

jail officials “that might not otherwise be offensive to the Constitution” may be brought

“within the scope of the Constitution by alleging that the actions were taken in retaliation for

filing lawsuits and administrative grievances.” Wright v. Newsome, 795 F.2d 964, 968 (11th

Cir. 1986).

       Plaintiff fails to set forth any facts indicating his threat to lodge a grievance against

Defendants is constitutionally protected speech. See Watts v. United States, 394 U.S. 705,

                                               9
     Case 3:19-cv-00087-DHB-BKE Document 48 Filed 12/02/20 Page 10 of 13


707 (1969) (noting a difference between a threat and constitutionally protected speech); see

also Monger v. Cook, No. 6:14-CV-129, 2015 WL 13735633, at *4 (S.D. Ga. Aug. 26,

2015), report and recommendation adopted, 6:14-CV-129, 2015 WL 5636878 (S.D. Ga.

Sept. 25, 2015) (finding inmate threat to file grievance not protected speech); Owens v.

Leavins, 2007 WL 1141505, at *5 (N.D. Fla. Apr. 17, 2007) (same). As Plaintiff fails to

show he engaged in constitutionally protected speech, his retaliatory transfer claim fails as a

matter of law and should be dismissed.

       E.     Qualified Immunity

       The doctrine of qualified immunity protects government officials, acting pursuant to

their discretionary authority, “‘from liability for civil damages insofar as their conduct does

not violate clearly established statutory or constitutional rights of which a reasonable person

would have known.’” Pearson v. Callahan, 555 U.S. 223, 231 (2009) (quoting Harlow v.

Fitzgerald, 457 U.S. 800, 818 (1982)); Townsend v. Jefferson Cnty., 601 F.3d 1152, 1157

(11th Cir. 2010). For an official’s acts to be within his or her discretionary authority, they

must be “(1) undertaken pursuant to the performance of [his or her] duties and (2) within the

scope of [his or her] authority.” Jones v. City of Atlanta, 192 F. App’x 894, 897 (11th Cir.

2006) (punctuation omitted) (quoting Lenz v. Winburn, 51 F.3d 1540, 1545 (11th Cir.

1995)). If the defendant was acting within his or her discretionary authority, “the plaintiff

must show that: (1) the defendant violated a constitutional right, and (2) this right was

clearly established at the time of the alleged violation.” Townsend, 601 F.3d at 1158

(punctuation omitted) (quoting Holloman ex. rel. Holloman v. Harland, 370 F.3d 1252, 1264

(11th Cir. 2004)).

                                              10
     Case 3:19-cv-00087-DHB-BKE Document 48 Filed 12/02/20 Page 11 of 13


       “A right is clearly established if, in light of already-existing law, the unlawfulness of

the conduct is apparent, and if a constitutional rule applies with obvious clarity to give an

official fair warning that violating that right is actionable.” Bennett, 423 F.3d at 1255 (11th

Cir. 2005) (internal citations omitted). “If reasonable public officials could differ on the

lawfulness of a defendant’s actions, the defendant is entitled to qualified immunity.” Storck

v. City of Coral Springs, 354 F.3d 1307, 1314 (11th Cir. 2003). Also, the Eleventh Circuit

has held:    “In this circuit, the law can be ‘clearly established’ for qualified immunity

purposes only by decision of the United States Supreme Court, Eleventh Circuit Court of

Appeals, or the highest court of the state where the case arose.” Jenkins by Hall v. Talladega

City Bd. of Educ., 115 F.3d 821, 826 n.4 (11th Cir. 1997).

       However, a qualified immunity defense is not available on excessive force claims.

Skrtich v. Thornton, 280 F.3d 1295, 1302 (11th Cir. 2002). Use of excessive force is clearly

established to be a violation of the Constitution. Hudson, 503 U.S. at 7; Whitley, 475 U.S. at

319. Because there is “simply no room for a qualified immunity defense when the plaintiff

alleges such a violation,” the sole question is “whether the plaintiff has alleged facts

sufficient to survive a motion to dismiss or a motion for summary judgment.” Skrtich, 280

F.3d at 1301-02. As discussed in Part II.B, Plaintiff has alleged sufficient facts, therefore no

qualified immunity defense exists for Defendants in regard to the excessive force claims.

The Court need not address Defendant Andrew’s qualified immunity argument against

Plaintiff’s retaliatory transfer claim as that claim is subject to dismissal.

       F.      Plaintiff Cannot Recover Compensatory or Punitive Damages



                                                11
       Case 3:19-cv-00087-DHB-BKE Document 48 Filed 12/02/20 Page 12 of 13


        Defendants argue Plaintiff’s claims for compensatory and punitive damages are

barred by 42 U.S.C. § 1997e(e), which provides as follows:

        No Federal civil action may be brought by a prisoner confined in a jail, prison,
        or other correctional facility, for mental or emotional injury suffered while in
        custody without a prior showing of physical injury or the commission of a
        sexual act (as defined in section 2246 of Title 18).

Further, “[T]he PLRA requires a prisoner plaintiff to allege he suffered more than de

minimis physical injury to recover compensatory or punitive damages.” Stallworth v.

Wilkins, 802 F. App’x 435, 441 (11th Cir. 2020).

        Plaintiff alleges the tasing caused him to suffer mental trauma, hypertension, light

headedness, dizziness, a severe headache, briefly passing out, and four unspecified open

wounds. The only reasonable inference is that the open wounds are minor surface nicks

caused by the taser barbs from the two tasing occurrences. These types of injuries are de

minimis as contemplated by § 1997e. See Thompson v. Sec’y, Fla. Dep’t of Corr., 551 F.

App’x. 555, 556 (11th Cir. 2014) (finding “headaches, weakness, cold sweats, dizziness,

weight loss, numbness in left arm, and high blood sugar” de minimis injuries); Boone v.

Hannah, No. 1:06-CV-103, 2007 WL 2570779, at *3 (M.D. Ga. month/day? 2007) (finding

wounds from taser barb dislodgement de minimis). Therefore, Plaintiff can only recover

nominal damages on his excessive force claim. See Smith v. Allen, 502 F.3d 1255, 1271

(11th Cir. 2007), abrogated on other grounds by Sossamon v. Texas, 563 U.S. 277 (2011)

(finding plaintiff could still seek nominal damages for constitutional claims).

III.    CONCLUSION

        For the reasons set forth above, the Court REPORTS and RECOMMENDS

Defendants’ motion for judgment on the pleadings be GRANTED IN PART and DENIED
                                           12
     Case 3:19-cv-00087-DHB-BKE Document 48 Filed 12/02/20 Page 13 of 13


IN PART, (doc. no. 36), Plaintiff’s claims for retaliation against Captain Andrews and failure

to intervene claim against Lieutenant Barrantine be DISMISSED for failure to state a claim

upon which relief may be granted, and Plaintiff’s excessive force claim against Captain

Andrews and Sergeant Daniels be ALLOWED TO PROCEED except with respect to his

claims for compensatory and punitive damages, which should be DISMISSED.

       SO REPORTED and RECOMMENDED this 2nd day of December, 2020, at Augusta,

Georgia.




                                             13
